PRITCHARD, Circuit Judge
(concurring). While I heartily concur in the opinion of the majority of the court in this instance, nevertheless there is an additional reason why I think the judgment of the court below should be reversed. Under all the circumstances, I am clearly convinced that the accident could not, in human probability, have happened in the manner or under tire circumstances as narrated by the plaintiff. The physical facts clearly indicate that plaintiff’s injury was due to a failure to observe the rules of the company. The trough being 18 inches above the floor level, the plaintiff, by striking his foot against the side of the same, could not have fallen in as he states. It would have been a physical impossibility to have fallen in in the manner he 'describes. He was undoubtedly trying to cross the trough in utter defiance of the rules, and, making a miscalculation as to the distance to be covered, stepped inside with one foot, and, being bent on going in the direction he had started, he took another step, which necessitated putting the other foot in the trough. The burns on his legs clearly show that he must have been standing up in the trough and that his legs were not lying down at the time he was burned, as he contends. The character of the burns clearly indicates that this is the way the accident occurred.